— In two claims to recover damages for personal injuries, etc., arising from a motor vehicle accident, claimants appeal from two judgments of the Court of Claims (Lengyel, J.), each dated April 9, 1984, which, after a nonjury trial, dismissed their respective claims.
Judgments affirmed, without costs or disbursements.
Claimants contend that an allegedly defective highway shoulder condition contributed to the accident. However, the trial court found that the alleged condition was not a proximate cause of the accident. The record indicates that this was a question for the fact finder and we perceive no grounds on which to disturb the trial court’s finding. Lazer, J. P., Gibbons, Eiber and Kunzeman, JJ., concur.